[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                    FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________  ELEVENTH CIRCUIT
                                                MARCH 3, 2006
                                              THOMAS K. KAHN
                         No. 05-13196
                                                   CLERK
                    ________________________

              D. C. Docket No. 04-00101-CV-WTM-4

MODIBO KADALIE,


                                               Plaintiff-Appellee,


                             versus

BOARD OF REGENTS OF THE UNIVERSITY
OF GEORGIA,

                                           Defendant,


CARLTON E. BROWN,
JOSEPH A. SILVER,


                                           Defendants-Appellants.


                    ________________________

                          No. 05-14636
                    ________________________
                    D. C. Docket No. 04-00101-CV-WTM-4

MODIBO KADALIE,


                                                         Plaintiff-Appellee,

                                     versus

BOARD OF REGENTS OF THE UNIVERSITY OF GEORGIA,
CARLTON E. BROWN,
JOSEPH A. SILVER,


                                                         Defendants-Appellants.


                         ________________________

                  Appeals from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                               (March 3, 2006)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      This is the opinion in two consolidated appeals stemming from the lawsuit

filed by Mobido Kadalie against the Board of Regents of the University System of

Georgia, and against Dr. Carlton Brown, and Dr. Joseph Silver, who are the

President and Vice-President for Academic Affairs, respectively, of Savannah



                                       2
State University.

      Appeal No. 05-13196 is the appeal of Drs. Brown and Silver from the

district court’s order denying them qualified immunity. We dismiss that appeal for

lack of appellate jurisdiction under the principles espoused in Johnson v. Jones,

515 U.S. 304, 115 S. Ct. 2151 (1995). Given the concession for purposes of

summary judgment that the first and second Pickering/Connick factors exist, see

Cook v. Gwinnett County School Dist., 414 F.3d 1313, 1315 (11th Cir. 2005), the

appeal boils down to an issue of evidentiary sufficiency concerning the entirely

factual issue of whether a jury could find that the third and fourth factors exist.

Under Johnson we lack interlocutory appellate jurisdiction to review the denial of

summary judgment on qualified immunity grounds when the dispute turns on the

sufficiency of the evidence to support a jury verdict.

      To the extent that a mixed motive issue has been presented, it turns entirely

on the factual issue of whether a jury reasonably could find that the defendants

took action against the plaintiff for some reason other than, or in addition to, his

speech on a matter of public concern. This case is different from Stanley v. City

of Dalton, 219 F.3d 1280 (11th Cir. 2000), because there the defendants

indisputably were motivated by valid reasons for the action they took against the

plaintiff. Here, there is a factual issue on which the mixed motive question turns.

                                           3
      Appeal No. 05-14636 is the appeal of the defendants from the district

court’s grant of a preliminary injunction preventing them from changing the

plaintiff’s employment status during the pendency of the litigation or until further

order of the court. Having carefully considered the reasoning in the district

court’s order and the arguments of the parties, we are not convinced that the

district court abused its discretion in entering the preliminary injunction.

      The appeal in No. 05-13196 is DISMISSED FOR LACK OF

JURISDICTION. The order granting preliminary injunctive relief, which is the

subject of the appeal in 05-14636 is AFFIRMED.1




      1
          The plaintiff’s motion for summary affirmance in No. 05-13196 is DENIED AS MOOT.

                                             4